SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 6, 2007 FRANKLIN CREDIT MANAGEMENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-17771 75-2243266 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. employer identification no.) 101 Hudson Street Jersey City, New Jersey (Address of principal executive offices) 07302 (Zip code) Registrant’s telephone number, including area code:(201) 604-4402 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Check the appropriate box below in the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240. 14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 6, 2007, Franklin Credit Management Corporation (the “Company”) received notice from Robert M. Chiste of Mr. Chiste’s resignation from his position as a member of the Board of Directors of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRANKLIN CREDIT MANAGEMENT CORPORATION By:/s/ Kevin P. Gildea Name:Kevin P. Gildea Title:General Counsel and Secretary Date:August 14, 2007
